Citation Nr: 0615472	
Decision Date: 05/26/06    Archive Date: 06/06/06

DOCKET NO.  04-34 630	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Basic eligibility for entitlement to VA benefits.


ATTORNEY FOR THE BOARD

J. Alsup, Associate Counsel



INTRODUCTION

This matter comes to the Board of Veterans Appeals (the 
Board) on appeal from a March 2003 decision of the Department 
of Veterans Affairs (VA) Regional Office in Manila, the 
Republic of the Philippines in which the RO denied the 
appellant's claim for VA death benefits on the basis that her 
deceased husband did not have requisite service in the Armed 
Forces of the United States.  


FINDING OF FACT

The Department of the Army has certified that the appellant's 
deceased husband had no service as a member of the Philippine 
Commonwealth Army, including the recognized guerrillas, in 
the service of the United States Armed Forces.


CONCLUSION OF LAW

The criterion of "veteran" for purposes of entitlement to VA 
benefits has not been met; the appellant is not eligible for 
VA benefits.  38 U.S.C.A. §§ 101(2), 107 (West 2002); 38 
C.F.R. §§ 3.1(d), 3.7, 3.40, 3.41, 3.203 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

The appellant contends that because her deceased husband 
served in the Philippine Army and as a guerilla during World 
War II, she is entitled to receive VA benefits.  

In the interest of clarity, the Board will review the law, VA 
regulations and other authority which may be relevant to this 
claim; briefly describe the factual background of this case; 
and then proceed to analyze the claim and render a decision.

The Veterans Claims Assistance Act of 2000

The Board has given consideration to the Veterans Claims 
Assistance Act of 2000 (the VCAA).  The VCAA is applicable to 
all claims filed on or after the date of enactment, November 
9, 2000, or filed before the date of enactment and not yet 
final as of that date.  The VCAA is accordingly applicable to 
this case.  
See Holliday v. Principi, 14 Vet. App. 280 (2000) [the Board 
must make a determination as to the applicability of the 
various provisions of the VCAA to a particular claim].  

As will be explained below, the salient facts in this case 
are not in dispute.  The crucial matter here, whether the 
appellant's deceased husband in fact met the criteria of the 
term "veteran" for the purposes of administration of VA 
benefits, is a matter of law.  In Manning v. Principi, 16 
Vet. App. 534 (2002), citing Livesay v. Principi, 15 Vet. 
App. 165 (2001), the United States Court of Appeals for 
Veterans Claims (the Court) held that the VCAA has no effect 
on an appeal where the law, and not the underlying facts or 
development of the facts, is dispositive in the matter. 
Therefore, based on the Court's decision in Manning, the 
Board concludes that the veteran's claim of entitlement to 
TDIU is not subject to the provisions of the VCAA.

The outcome of this case hinges on what is already in the 
file.  The appellant has not indicated that she can add 
anything to the contentions already of record.  
No amount of additional evidentiary development would thus 
avail the appellant.  Therefore, no VCAA notice is necessary.   
See DelaCruz v. Principi, 15 Vet. App. 143, 149 (2001) [VCAA 
notice not required where there is no reasonable possibility 
that additional development will aid the claimant].

In addition, general due process considerations have been 
satisfied.  See  38 C.F.R. § 3.103 (2005).  The appellant has 
been accorded ample opportunity to present evidence and 
argument on this matter.  The Board notes that in July 2005, 
the appellant withdrew her request for a hearing in this 
matter.

In short, the Board believes that this issue is properly 
developed for appellate purposes.  Further development would 
be a useless exercise.  Accordingly, the Board will proceed 
to a decision on the merits of the issue of entitlement to VA 
benefits.

Pertinent law and regulations

Eligibility for VA benefits is based on statutory and 
regulatory provisions which define an individual's legal 
status as a veteran of active military service.  
See 38 U.S.C.A. §§ 101(2), 101(24); 38 C.F.R. §§ 3.1, 3.6 
(2005).  As a predicate requirement for a grant of service 
connection and other VA benefits, this appellant must 
establish that her deceased spouse was a "veteran," defined 
as "a person who served in the active military, naval, or air 
service, and who was discharged or released therefrom under 
conditions other than dishonorable."  38 U.S.C.A § 101(2) 
(West 2002); 38 C.F.R. § 3.1(d) (2005).  See Selley v. Brown, 
6 Vet. App. 196, 198 (1994).

Service in the Philippine Scouts and in the organized 
military forces of the Government of the Commonwealth of the 
Philippines, including recognized guerrilla service, may 
constitute recognized service in the armed forces of the 
United States for VA purposes.  See 38 C.F.R. §§ 3.7, 3.40, 
3.41 (2005).  However, such service must be certified as 
qualifying by appropriate military authority.  See 38 C.F.R. 
§ 3.203 (2005).

If a claimant does not submit evidence of military service, 
or the information is insufficient, VA must request the 
information from the service department.  See Sarmiento v. 
Brown, 7 Vet. App. 80, 82 (1994); see also Laruan v. West,
11 Vet. App. 80, 82 (1998) [observing that if there is reason 
to believe that information provided to the service 
department was erroneous (e.g., misspelled name), VA may be 
required to resubmit request for information to service 
department.).

Only service department records can establish if and when a 
person was serving on qualifying active service.  Venturella 
v. Gober, 10 Vet. App. 340, 341 (1997); Cahall v. Brown, 7 
Vet. App. 232, 237 (1994).  The service department's findings 
are binding and conclusive upon VA.  VA does not have the 
authority to alter the findings of the service department.  
Duro v. Derwinski, 2 Vet. App. 530, 532 (1992); see also 
Soria v. Brown, 118 F.3d 747, 749 (Fed.Cir. 1997).

Analysis

The appellant challenges the March 2003 RO determination that 
her deceased spouse did not have qualifying military service 
for the purposes of here entitlement to VA benefits as a 
surviving spouse.  The appellant contends that her deceased 
spouse served on active duty with the Philippine forces 
during World War II, and that therefore, as his surviving 
spouse, she is entitled to certain benefits administered by 
VA.

In the instant case, the evidence of record shows that in 
April 1991, the United States Army Reserve Personnel Center 
verified that the deceased husband of the appellant did not 
serve as a member of the Philippine Commonwealth Army, 
including the recognized guerrillas, in the service of the 
United States Armed Forces.  As has been discussed above, the 
Board is bound by the service department's certification in 
determining whether the appellant's deceased husband meets 
the criteria of "veteran" within the meaning of 38 U.S.C.A 
§ 101(2) (West 2002), and 38 C.F.R. § 3.1(d) (2005).  See 
Duro v. Derwinski, 2 Vet. App. 530 (1992).  Since the 
evidence of record is unequivocal that the appellant's 
deceased husband cannot meet the statutory criteria, the 
appellant has failed to state a claim upon which relief may 
be granted, and, as a matter of law, the claim must be 
denied.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

The Board further notes that the appellant has submitted an 
Affidavit for Philippine Army Personnel and other documents 
that purportedly relate to her deceased husband's military 
service in support of her claim.  The Board finds that these 
documents are not sufficient evidence of service, since the 
documents were not issued by the service department; in this 
case, the United States Army. 
 See 38 C.F.R. § 3.203(a).  Only service department records 
can establish if and when a person was serving on qualifying 
active service.  See Venturella v. Gober, 10 Vet. App. 340, 
341-42 (1997); Cahall v. Brown, 7 Vet. App. 232, 237 (1994).  
Because that evidence does not exist in this case, the claim 
must be denied as a matter of law.


ORDER

Entitlement to basic eligibility to receive VA benefits is 
denied.



____________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


